Citation Nr: 1703530	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Propriety of the reduction of the 100 percent rating for non-Hodgkin's lymphoma to 0 percent (noncompensable) disabling.

2. Entitlement to a compensable disability rating for residuals of non-Hodgkin's lymphoma.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from
August 2002, June 2011, and June 2014 decisions of the RO.  The August 2002 rating decision granted service connection and assigned a total rating from January 29, 2002, and a noncompensable rating from June 1, 2002, while the June 2011 rating decision denied a compensable rating for service connected residuals of non-Hodgkin's lymphoma.  The June 2014 decision denied service connection for a heart disability and entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO issued a rating decision in August 2002 that granted service connection for the Veteran's Non-Hodgkin's lymphoma and assigned a staged rating of 100 percent from January 29, 2002 and noncompensable effective June 1, 2002 prior to affording the Veteran a VA examination.

2. The September 2002 rating decision establishing an effective date of September 1, 2002 for the Veteran's noncompensable rating for Non-Hodgkin's lymphoma did not result in a reduction or discontinuance of compensation payments.

3. The Veteran's Non-Hodgkin's lymphoma has not recurred nor metastasized since the conclusion of his cancer treatment in February 2002 and he does not have any residuals from the condition.

4. The Veteran's dilated cardiomyopathy was caused by the treatment for the Veteran's Non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1. The August 2002 noncompensable staged rating for Non-Hodgkin's lymphoma effective June 1, 2002 was improper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2015); 38 C.F.R. 4.117, Diagnostic Code 7715 (2016).

2. The discontinuance of the 100 percent evaluation for non-Hodgkin's lymphoma, effective September 1, 2002 was proper.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2015); 38 C.F.R. § 3.105(e), 3.344, 4.117, Diagnostic Code 7715 (2016).

3. A compensable rating for non-Hodgkin's lymphoma is not warranted as of September 1, 2002.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.117, Diagnostic Code 7715 (2016).

4. The criteria for service connection for dilated cardiomyopathy have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of the Reduction of the 100 Percent Rating for Non-Hodgkin's Lymphoma

Pursuant to Diagnostic Code 7715 Non-Hodgkin's lymphoma is rated at 100 percent with active disease or during the treatment phase.  Six months after discontinuance of surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).   If there has been no local recurrence or metastasis, the condition should be rated on residuals.  38 C.F.R. § 4.117.

In an August 2002 rating decision, the RO granted service connection for non-Hodgkin's lymphoma and assigned a 100 percent disability evaluation effective January 29, 2002, the date of the claim, and assigned a 0 percent (noncompensable) evaluation effective June 1, 2002, six months following what the RO identified as the last day of treatment.  The RO indicated an examination would be scheduled "at once" to determine residual disability.  The examination took place in September 2012.  

In a September 2002 rating decision, the RO amended the effective date of the reduced, noncompensable, rating to September 1, 2002, based on a September 2012 VA examination and new evidence that showed that the Veteran's chemotherapy ended on February 20, 2002.

The Veteran has argued that the reduction of his evaluation from 100 percent to noncompensable was improper.

The Board notes that the August 2002 rating decision did not effectuate a reduction but rather was a staged rating made coincident with the grant of service connection.  Therefore, the provisions of 38 C.F.R. § 3.105(e) do not apply.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  See also Tatum v. Shinseki, 24 Vet. App. 139 (2010).  The Board notes that the August 2002 rating decision changed the Veteran's rating to noncompensable after discontinuance of treatment without the VA examination required by 38 C.F.R § 4.117, Diagnostic Code 7715.  Therefore, the Board finds the staged rating in which the Veteran's evaluation was changed to noncompensable effective June 1, 2002 was premature.  To the extent to which this was an error, however, there is no prejudice as the Veteran ultimately was assigned a more favorable effective date for the 100 percent rating as will be discussed further below.  

The Board further finds that the reduction of the rating to noncompensable effective September 1, 2002 by the September 2002 rating decision was proper.  The Veteran underwent a VA examination to assess his condition in September 2002 prior to the rating decision, as required by 38 C.F.R § 4.117, Diagnostic Code 7715.  The regulation further states that any change in evaluation be subject to the provisions of 38 C.F.R. § 3.105(e).   

The regulation at 38 C.F.R. § 3.105(e) describes the procedural hurdles that must be met prior to a rating reduction.  The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, when a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, the RO was not required to notify the Veteran of the rating reduction in accordance with 38 C.F.R. § 3.105(e) because the reduction did not result in a reduction or discontinuance of compensation payments currently being made.  At the time of the September 2002 rating decision the Veteran was in receipt of a noncompensable rating for his Non-Hodgkin's lymphoma as of June 1, 2002.  The September 2002 rating decision actually increased, temporarily, the Veteran's compensation payments, as it found the correct effective date for the noncompensable rating, down from a 100 percent rating, was actually September 1, 2002.  Simply stated, the Veteran's evaluation prior to the September 2002 rating decision was 0 percent and thus his compensation payments could not have been, and were not, further reduced by the September 2002 rating decision.

The statute 38 U.S.C.A. § 5112  includes subsection (b)(6) which provides that, for compensation purposes, a change in service-connected or employability status or change in physical condition shall be the last day of the month following sixty days from the date of notice to the payee of the reduction or discontinuance.  The U.S. Court of Appeals for Veterans Claims (Court) has explained the reason for that subsection as follows: 

In enacting what is now subsection 5112(b)(6), Congress desired to provide a veteran receiving disability compensation benefits a reasonable amount of time to adjust to a reduction or termination of those benefits and in which to submit evidence to show that such a reduction was unwarranted.  See S.Rep. No.2042, 87th Cong., 2d Sess., at 8, reprinted in 1962 U.S.C.C.A.N. 3260, 3266-67.  In other words, Congress enacted section 5112(b)(6) so that veterans receiving disability compensation would be notified in advance that their benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2) submit evidence to contest the reduction. Section 3.105(e) furthers Congress's intent by providing that no reduction in compensation will occur unless a veteran is first (1) notified and given reasons for the reduction and (2) provided 60 days for the presentation of additional evidence to demonstrate that the current level of compensation should be maintained.  See 38 C.F.R. § 3.105 (e).

 O'Connell v. Nicholson, 21 Vet. App. 89, 93 (2007). 

In this case, the Veteran had no reduction in disability compensation benefits as a result of the September 2002 rating decision.  He was in receipt of a noncompensable rating for his Non-Hodgkin's lymphoma as of June 1, 2002, and the September 2002 rating decision found that noncompensable rating continued to be appropriate, although the effective date should actually be later.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) did not need to be met.

Finally, prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Under Diagnostic Code 7715, Non-Hodgkin's lymphoma is rated at 100 percent with active disease or during the treatment phase.  Six months after discontinuance of treatment, if there has been no local recurrence or metastasis, the condition should be rated on residuals.  38 C.F.R. § 4.117.

In an August 2002 statement the Veteran argued that he will continue to have to be followed by a doctor to watch for recurrence of the condition.  He also stated that he tires more quickly and has a lower stress tolerance since his diagnosis and treatment for Non-Hodgkin's lymphoma.  The Veteran did not contend and the evidence does not show that the Veteran had restarted treatment for Non-Hodgkin's lymphoma or that it had recurred.

In a September 2002 letter the Veteran's physician authored a letter stating that the Veteran's eight cycles of chemotherapy and Rituxan were completed on February 20, 2002 and the Veteran is currently in complete remission.

On VA examination in September 2002 the Veteran was noted to be in remission and to be overcoming a general malaise and weight loss that was associated with his chemotherapy.  His weight was noted to have at one time been down 50 pounds but to have rebounded nicely.  The examiner stated that the Veteran is currently asymptomatic.

Therefore, the Board finds that the reduction of the rating for Non-Hodgkin's lymphoma from 100 percent to 0 percent, effective September 1, 2002, was proper, and a restoration of the 100 percent rating is not warranted.  In so finding, the Board notes that the evidence indicates that the level of disability had improved at the time of the reduction, and that such improvement was reasonably likely to continue, inasmuch as there was no active disease and no ongoing treatment for an active disease.

Increased Rating for Non-Hodgkin's Lymphoma

In August 2006 the Veteran filed a claim for an increased, compensable, rating for residuals of Non-Hodgkin's lymphoma. 

As the evidence is uncontroverted that the Veteran's Non-Hodgkin's lymphoma has been in remission since he completed treatment in 2002 and there has been no local recurrence or metastasis, the Veteran is no longer entitled to the 100 percent rating he had when the condition was active and six months after completing treatment.  In multiple statements the Veteran and his family have highlighted the fact that the condition could recur and he must continue to be monitored by his doctor.  While the Board is sympathetic to that fact, as the condition is currently in remission, the regulations state that a 100 percent rating is not warranted but rather the condition should be rated on residuals.  38 C.F.R. § 4.117.  Thus, the question for examination is whether the Veteran has compensable residuals.

In an October 2006 statement the Veteran's spouse stated that after chemotherapy the Veteran got some of his strength back but continued to have some tiredness and fatigue.  She noted the Veteran has flare-ups involving his knees and back.

On VA examination in October 2006 the Veteran reported that for the past six to nine months he has experienced night sweats two to three times per week and feels more fatigued in general.  The Veteran was noted to appear well-nourished and well-developed on examination.  Citing the unavailability of the Veteran's current medical records to review, the examiner did not opine as to any existing residuals to the Veteran's Non-Hodgkin's lymphoma.

A July 2010 follow-up with his private hematology clinic notes the Veteran reported feeling well and being very active in retirement, including bicycling, regular fishing, and hunting with his son.  He reported excellent appetite and denied fevers, chills, sweats, weight loss, nausea, vomiting, constipation, diarrhea, chest pain, shortness of breath, and palpitations.  He reported low back pain after two to three hours of fishing that resolves with rest.

A private treatment record, which is missing the first page but based on the Veteran's stated age would be from 2010, indicates the Veteran complained of back pain, as he had at a prior visit.  The record states that the medical provider does not believe that the back pain is related to the Veteran's lymphoma or therapy.  The Veteran also complained of fatigue, the etiology of which was noted to be unknown as thyroid function and testosterone level were within normal range.  

A November 2010 social work note based on a visit in which the Veteran sought guidance for obtaining VA compensation benefits indicates that the Veteran stated he is feeling well and has no complaints.

In a January 2011 statement the Veteran stated that although he is in remission he continues to feel some symptoms "from time to time."  He reported he cannot travel long distances due to low back pain and has sweats sometimes.

In a January 2011 statement the Veteran's daughter stated that the Veteran has severe aches, pains, cramps, back spasms, and more to the point where he can barely walk.

In a January 2011 statement the Veteran's spouse stated that since his diagnosis the Veteran is unable to participate in sports, can't stand a long time due to back pain, and tires easily.

The Veteran underwent a VA examination in January 2011.  He reported he has back pain, rotting teeth, and gout, all of which he attributed to his chemotherapy.  The examiner stated that there is no evidence that the Veteran's reported back pain is related to his cancer.  The examiner stated that the pain is mechanical and related to standing or driving, which chemotherapy would not cause.  The examiner further stated that gout is not caused by chemotherapy.  The examiner also noted there are no reported dental problems from the Veteran's cancer.

A March 2012 addendum to a private treatment record states that the Veteran is unable to fish or ride his bicycle due to fatigue, back pain, and pain in the knees and feet.

Aside from the Veteran's heart condition, which is discussed below, the Board finds that a preponderance of the evidence is against finding that the Veteran has any current residuals of his Non-Hodgkin's lymphoma.

The Board acknowledges the detailed statements by the Veteran and his family of his symptoms of Non-Hodgkin's lymphoma and the difficulties those caused both prior to and during his treatment for the condition.  However, for rating purposes the only consideration is the nature and severity of any current residuals of the condition.

Among the problems the Veteran has reported experiencing since treatment for his Non-Hodgkin's lymphoma are back pain, gout, fatigue, night sweats, and rotting teeth.

With respect to his complaints of back pain, the Board finds the most probative medical evidence does not support that the condition is a residual of his Non-Hodgkin's lymphoma.  In 2010 the Veteran's private medical provider noted the Veteran's complaint of back pain but opined that it is not related to his lymphoma or therapy.  The January 2011 VA examiner also opined that the Veteran's back pain, which he described as being mechanical, was not related to his chemotherapy.  To the extent that the Veteran himself has opined it is related, the Board finds his opinion has little probative weight.  While the Veteran as a lay person is competent to report a readily observable symptom such as back pain, he does not have the education, training, or experience to opine as to the etiology of the condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  The Board finds the opinion of the medical professionals to be the most probative and that a preponderance of the evidence is against finding that the Veteran's back pain is a residual of his Non-Hodgkin's lymphoma.

At his January 2011 VA examination the Veteran also contended that his gout is a residual of his Non-Hodgkin's lymphoma.  The Board again finds the Veteran's lay opinion is entitled to little probative weight as the etiology of gout is a complicated medical question not readily observable by a lay person.  See Kahana, 24 Vet. App. at 438.  The January 2011 VA examiner, a medical professional, opined that gout is not a residual of chemotherapy.  The Board finds that a preponderance of the evidence is against finding that the Veteran's gout is a residual of his Non-Hodgkin's lymphoma.

The Veteran and statements from his family have periodically alluded to the Veteran experiencing fatigue.  The Veteran did not report having fatigue on VA examination in October 2006, and at a July 2010 follow-up appointment with his private doctor he was specifically noted to be physically active in retirement.  A private treatment record from 2010 notes a complaint of fatigue but concludes that the etiology is unknown as the Veteran's thyroid function and testosterone level were within normal range.  The Veteran again did not mention fatigue on VA examination in January 2011.  Fatigue is noted in a March 2012 private treatment record.  Thus, the evidence reflects that the Veteran's complaints of fatigue have been inconsistent.  Further, there is no expert medical evidence suggesting that any fatigue the Veteran does experience is a residual of his Non-Hodgkin's lymphoma.  The Board acknowledges the Veteran's own opinion that there is a relationship as well as the opinion of his family members.  However, the Board finds the lay opinions have little probative weight.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While the Veteran is competent to report feelings of fatigue and his family is competent to report their observations, there is no evidence that they have the education, training, or experience needed to competently opine as to the etiology of a condition as complicated as fatigue.  See Kahana, 24 Vet. App. at  438.  The only medical opinion of record is that the etiology of the subjective complaint of fatigue was unknown.  Therefore, the Board finds that to the extent that the Veteran has a condition manifest as fatigue, a preponderance of the evidence is against finding that it is a residual of his Non-Hodgkin's lymphoma.

The record also contains intermittent reports of night sweats.  On VA examination in October 2006 the Veteran reported night sweats.  A July 2010 private treatment record indicates a denial of sweats.  In a January 2011 statement to the VA he reported sweats sometimes.  While the Veteran is competent to report having night sweats periodically, as a lay person he does not have the education, training, or experience to opine as to the etiology of those sweats.  See Kahana, 24 Vet. App. at  438.  There is no expert medical opinion evidence that the Veteran's reported periodic sweats are a residual of his Non-Hodgkin's lymphoma.  

Finally, at his January 2011 VA examination the Veteran reported "rotting teeth," which he suggested was a residual of his non-Hodgkin's lymphoma treatment.  There is no medical evidence of record showing a diagnosis of any dental condition, and no medical opinion evidence suggesting rotting teeth could be a residual of chemotherapy.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran has any residuals of his Non-Hodgkin's lymphoma.  Therefore, a compensable rating is not warranted.



Service Connection for a Heart Disability

The Veteran contends he has a heart disability caused by his treatment for his service-connected non-Hodgkin's lymphoma.

An August 2014 letter authored by the Veteran's private treating physician opined that the Veteran's dilated cardiomyopathy with heart failure may have been caused by the doxorubicin used to treat his lymphoma.  The doctor noted that in a December 2013 note the Veteran's cardiologist opined that it "certainly is possible that this is a long term effect of his chemotherapy."

The Veteran's private treating physician authored a second letter in December 2015 in which he stated that he had discussed the probable link between the Veteran's diagnosed dilated cardiomyopathy and his past treatment with doxorubicin with the Veteran's cardiology and hematology doctors.  He stated that they agreed that the Veteran's "current cardiac condition is more likely than not a result of your treatment for B-cell non-Hodgkins lymphoma."

Based on the forgoing, the Board finds that service connection for dilated cardiomyopathy should be granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in September 2006 and May 2014, prior to the initial adjudication of the claims on appeal.  The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  A statement of the case as to the propriety of the rating reduction for Non-Hodgkin's lymphoma was sent to the Veteran in May 2014.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran and members of his family have submitted lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in September 2002, October 2006, and January 2011.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The Board finds the examinations to be adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).




ORDER

The September 2002 reduction of the evaluation for Non-Hodgkin's lymphoma from 100 percent to noncompensable effective September 1, 2002 was proper.

A compensable rating for residuals of Non-Hodgkin's lymphoma as of September 1, 2002 is denied.

Service connection for dilated cardiomyopathy is granted.


REMAND

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).

In his 2014 application for TDIU the Veteran contended that his Non-Hodgkin's lymphoma and heart failure have prevented him from securing or following gainful employment.  As the Board has granted service connection for the Veteran's claimed heart disability, the Board finds that the Veteran's claim for TDIU must be remanded for the RO to effectuate the decision and establish a rating for the heart disability and then readjudicate the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

After effectuating the grant of service connection for dilated cardiomyopathy, readjudicate the Veteran's TDIU claim.  If the benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


